 1

 2

 3

 4

 5

 6

 7                                 UNITED STATES DISTRICT COURT
                                  WESTERN DISTRICT OF WASHINGTON
 8                                          AT SEATTLE

 9   GLISPA GMBH, a German Company,                      Civil Action No. 2:16-CV-01423-RSM

10                   Plaintiff,                          ORDER GRANTING PETITION FOR
                                                         JUDGMENT
11          vs.

12   TURKTICARET.NET YAZILM
     HIZMETLERI SANAYI VE TICARET
13   ANONIM SIRKETI, a Turkish Company; and
     Does 1 through 10 inclusive,
14
                     Defendants.
15

16          This matter comes before the Court on The Petition of GLISPA GmbH, a German company
17   (“GLISPA”) for an Order confirming the Final Award and for entry of Judgment. Dkt. #32.
18
     Because this Petition seeks attorney fees incurred after the underlying arbitration, including fees
19
     incurred in this action, the Court has, in an abundance of caution, required Plaintiff to move for
20
     default before proceeding with what could be considered a motion for default judgment. Having so
21

22   moved, the Court now finds and ORDERS:

23          1) Defendants, having been properly served and failing to appear, are in default. Plaintiff’s

24                Motion for Entry of Default, Dkt. #40, is GRANTED.
25          2) The Court GRANTS Plaintiff’s Petition for an Order to Confirm the Arbitration Award,
26
                  Dkt. #32. After considering all of the submitted materials, Plaintiff has demonstrated
27
                  good cause for the entry of a Judgment in favor of GLISPA GmbH, a German Company,


     ORDER GRANTING PETITION FOR JUDGMENT - 1
 1           against TURKTICARET.NET YAZILM HIZMETLERI SANAYI VE TICARET

 2           ANONIM SIRKETI, in the amounts of USD $190,917.00 and EUR €62,961.76, which is
 3
             comprised of the following:
 4
                1.   Damages:                                   USD $119,780.31
 5              2.   Total Interest on Damages:                 USD $40,129.19
                3.   Outstanding Amount in Costs:                EUR €3,303.25
 6              4.   Interest on Outstanding Amount in Costs:     EUR €452.90
                5.   Post-Award Attorneys’ Fees ($USD):         USD $31,007.50
 7
                6.   Post-Award Attorneys’ Fees (€EUR):         EUR €69,093.61
 8              7.   Partial Payment made by TTNET:             (EUR $9,888.00)

 9                                           Total judgment:
                                                        USD       $ 190,917.00
10                                                     EUR         € 62,961.76
11

12        3) This case is CLOSED.
13        DATED this 8 day of July 2019.
14

15

16
                                             A
                                             RICARDO S. MARTINEZ
                                             CHIEF UNITED STATES DISTRICT JUDGE
17

18

19

20

21

22

23

24

25

26

27



     ORDER GRANTING PETITION FOR JUDGMENT - 2
